Citation Nr: 0605661	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for 
schistosomiasis/bilharzia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION


The veteran had active military service from May 1942 to July 
1945.

The veteran was previously denied service connection for 
schistosomiasis (essentially synonymous with bilharzia), in a 
March 1953 rating action.  This claim was reopened by the 
Board of Veterans' Appeals (Board) in July 2004, and remanded 
for additional development.  It has since been returned to 
the Board.  

The Board notes that schistosomiasis is the defined as the 
state of being infected with flukes of the genus schistosoma.  
Schistosoma is a genus of trematode parasites or flukes.  
27th Dorland's Illustrated Medical Dictionary, p. 1491 
(1988).  

  
FINDING OF FACT

The competent medical evidence fails to show that the 
veteran's in-service  schistosomiasis has caused a current 
disability.


CONCLUSION OF LAW

The criteria for service connection for 
schistosomiasis/bilharzia are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran asserts (such as in his notice of disagreement) 
that while serving during World War II, he contracted 
bilharzia for which he received treatment in an Army 
hospital.  

The Board notes, at the outset, that many of the veteran's 
service medical records (SMRs) were among those presumably 
lost in a fire at the National Military Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973.  Nevertheless, 
available records show the veteran was hospitalized in 
service in March 1945 for schistosomiasis.  Follow-up over 
the course of time, and post service, shows that by 1947, 
there were no longer any signs of this condition.  

A CT scan of the veteran's liver from August 1991 showed 
multiple serous cysts, which were diagnosed as multiple 
hepatic serous cysts, which one private physician, (H. R. 
Lopez, MD), indicated in June 2002 were a sequelae of 
schistosomiasis.  In an August 2003 VA examination report, 
however, the examiner, while noting the presence of multiple 
single cysts of the right and left liver lobes and kidney, 
opined that it was less likely than not that the cysts were 
either a direct or proximal result of the veteran's 
schistosomiasis; explaining that while the schistosoma 
mansoni parasites, which cause schistosomiasis, do cause 
granuloma and fibrosis of the liver, the multiple single 
cysts are not part of the classic pathologic findings of 
schistosomiasis.

Thereafter, the  treatment records of the veteran by Dr. H. 
R. Lopez were obtained, which would have presumably reflected 
the basis for his conclusion the hepatic cysts were residuals 
of schistosomiasis.  These records, together with the claims 
file were then forwarded to the VA examiner to ascertain 
whether he continued to hold to his contrary conclusion.  
After reviewing the veteran's claims file, the examiner 
indicated that he continued to be of the same opinion that 
the veteran's schistosomiasis did not produce cystic lesions 
in the veteran's liver.

In comparing the two medical opinions, the Board notes that 
the private doctor failed to provide any basis or rationale 
for his assertion that the cystic lesions were caused by the 
veteran's schistosomiasis; whereas the VA examiner reviewed 
the veteran's entire claims file, including the assertions of 
the private doctor, and explained that the veteran's cystic 
lesions are not consistent with the pathology of 
shistosomiasis as the basis of his finding that the cysts 
were not likely to have been caused by the veteran's 
schistosomiasis.  Given that the VA examiner provided reasons 
and bases supporting his conclusion, the Board will attribute 
greater weight to his medical opinion and therefore find that 
the cystic lesions on the veteran's liver were not caused by 
his schistosomiasis.  Given that conclusion, the Board finds 
that evidence of a present disability has not been presented; 
and, in the absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for 
schistosomiasis/bilharzia is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2004.  By this, and by previous letter, 
statement of the case, and supplemental statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
required was not completed prior to the first adjudication of 
the claim, it was given prior to the last adjudication (in a 
July 2005 supplemental statement of the case).  In short, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and ample time 
to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

With respect to its duty to assist, VA has acquired VA 
treatment records and service medical records relating to the 
veteran's schistosomiasis, as well as private medical 
records.  Efforts have also been made to recover additional 
records from the NPRC.  The Board notes that VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA; as 
such, the Board finds that VA has made every reasonable 
effort to obtain all records relevant to the veteran's claim.  
See 38 U.S.C.A. § 5103A(b)(1).  The Board notes that the 
veteran was also provided with VA examination and he was also 
offered the opportunity to testify before the Board, but he 
declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Service connection for schistosomiasis/bilharzia is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


